Name: Commission Regulation (EC) No 1483/1999 of 7 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities 8. 7. 1999L 172/12 COMMISSION REGULATION (EC) No 1483/1999 of 7 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 8 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities8. 7. 1999 L 172/13 ANNEX to the Commission Regulation of 7 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 064 60,7 999 60,7 0707 00 05 052 56,1 628 119,3 999 87,7 0709 90 70 052 54,0 999 54,0 0805 30 10 382 54,7 388 67,5 528 59,9 999 60,7 0808 10 20, 0808 10 50, 0808 10 90 388 80,5 400 79,1 508 76,1 512 73,6 524 58,7 528 57,6 803 102,8 804 101,8 999 78,8 0808 20 50 388 93,6 512 80,4 528 73,2 999 82,4 0809 10 00 052 117,0 064 83,5 999 100,3 0809 20 95 052 207,5 064 96,9 066 120,3 068 117,8 400 203,5 616 186,2 999 155,4 0809 40 05 624 258,0 999 258,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999 stands for of other origin.